OPINION.
MaRquette:
We are satisfied from the evidence presented in this proceeding that the fair market value of the land in question on March 1, 1913, exclusive of the switch track, was $18,789.75; that the switch track was constructed at a cost of $1,851.60, and that these amounts should be taken as a basis for computing the profit derived by petitioner from the sale of the land and switch track in the year 1920. The petitioner also alleged in its petition that it paid brokerage fees on the sale of the land amounting to $1,447.20, which should also be deducted in determining the profit realized from the sale, but at the hearing it did not introduce any evidence to support that contention.
Judgment will be entered on 15 days' notice, under Bule 50.